IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-87,501-01


                      EX PARTE RASHOD EMERY ALLEN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. B20485-1706 IN THE 64TH DISTRICT COURT
                              FROM HALE COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to engaging in

organized criminal activity, and was sentenced to ten years’ imprisonment.

        After a review of the records, we find that Applicant's claims pertaining to a charge

of sexual assault of a child that was apparently dismissed when he pleaded guilty to this

charge are without merit.         Therefore, they are denied.         Applicant's remaining claim

concerning the denial of pre-sentencing credit for time spent in confinement prior to his plea
                                                                                               2

is dismissed. Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004) (Where an inmate

seeks pre-sentence jail time credit, "[t]he appropriate remedy in this situation is to require

Applicant to present the issue to the trial court by way of a nunc pro tunc motion, . . . [and]

[i]f the trial court fails to respond, Applicant is first required to seek relief in the Court of

Appeals, by way of a petition for a writ of mandamus, unless there is a compelling reason not

to do .")



Filed: October 25, 2017
Do not publish